DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 10/27/2021, amended claims 1, 5, and 8-9, cancelled claims 6-7 and 10-21, and new claim 22 are acknowledged. Claims 1-5, 8-9, and 22 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inukai et al. (US Patent No. 7,566,307 B2) (previously cited), further in view of Im (US Publication No. 2010/0210956 A1) (previously cited) and Pfeiffer et al. (US Publication No. 2017/0112396) (previously cited).

Regarding claim 1, Inukai et al. discloses a blood pressure estimation apparatus, comprising: 

a processor (100) that 
acquires a measured value of the subject's blood pressure from a sphygmomanometer (10) (see Figures 2-3 and col. 7, lines 31-45), 
calculates a pulse wave velocity based on the plurality of pulse waves (see Figure 2 and col. 5, lines 56-67 and col. 8, lines 27-44), and 
decides a relation between the measured value and the pulse wave velocity (see Figures 2-3 and col. 8, lines 45-65, col. 9, lines 56-62), wherein 
the processor calculates an estimated value of the subject's blood pressure based on the relation and the pulse wave velocity detected after deciding the relation (see Figures 2-3 and col. 8, lines 45-65, col. 9, line 56-col. 10, line 22), and 
the sphygmomanometer measures the subject's blood pressure before the estimated value of the subject's blood pressure is calculated (see col. 5, lines 56-67 and col. 9, lines 45-49 and lines 56-62).  
It is noted Inukai et al. does not specifically teach the plurality of sensors being included in a sensor unit, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being more than 60 mmHg and less than or equal to 80 mmHg, and the sensor unit comprises at least one light receiver, a first light emitter, and a second light emitter located on a side of the sensor unit that is opposite to the first light emitter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Inukai et al. to include the plurality of sensors being included in a sensor unit, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being less than or equal to 80 mmHg, as disclosed in Im, so as to detect the pulses while maintaining a determined optimal pressure (see Im: [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Inukai et al. to include a sensor unit comprising at least one light receiver, a first light emitter, and a second light emitter located on a side of the sensor unit that is opposite to the first light emitter, as disclosed in Pfeiffer et al., so as to allow as much as possible for an identical transient response to be measured from the at least two light emitters and to shield the light receiver from extraneous light by placing it between the emitters (see Pfeiffer et al.: [0032]-[0033]).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Inukai et al. discloses the measured value of the subject's blood pressure is acquired from a cuff sphygmomanometer (10), and the predetermined pressure is a pressure that the cuff sphygmomanometer applies during blood pressure measurement (see col. 3, lines 50-57 and col. 7, lines 31-45).

Claims 3-4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inukai et al., Im, and Pfeiffer et al., further in view of Kinast et al. (US Patent No. 9,408,542 B1) (previously cited).

Regarding claims 3 and 4, Inukai et al. teaches determining when the estimated value is outside a predetermined value range (see Figure 2 and col. 9, lines 12-26) but does not explicitly describe the processor notifying that the estimated value is outside the predetermined value range and prompting the subject to measure the subject’s blood pressure. However, Kinast et al. teaches a processor that calculates an estimated value of a subject’s blood pressure and, when the estimated value is outside a predetermined value range, the processor notifies that the estimated value is outside the predetermined value range and prompts the subject to measure the subject's blood pressure (see Figures 10 and 14B and col. 23, line 36-col. 24, line 37 and col. 29, lines 
Regarding claim 22, Kinast et al. teaches the processor is configured to determine a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the processor prompted the subject for measurement of blood pressure (see Figures 14A-14B and col. 2, line 54-col. 3, line 3, col. 24, lines 23-37, and col. 28, line 58-col. 29, line 56).

Claims 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inukai et al., further in view of Im and Kinast et al. 

Regarding claim 5, Inukai et al. discloses a sphygmomanometer, comprising: 
a plurality of sensors (20, 30) and a processor (100), wherein 
the sphygmomanometer:   
detects, from the plurality of sensors, a plurality of pulse waves of a subject (see col. 3, line 58-col. 4, line 6 and col. 8, lines 27-44),  

calculates a pulse wave velocity based on the plurality of pulse waves (see Figure 2 and col. 5, lines 56-67 and col. 8, lines 27-44), 
decides a relation between the measured value and the pulse wave velocity (see Figures 2-3 and col. 8, lines 45-65, col. 9, lines 56-62), and 
calculates an estimated value of the subject's blood pressure based on the relation and the pulse wave velocity detected after deciding the relation (see Figures 2-3 and col. 8, lines 45-65, col. 9, line 56-col. 10, line 22), and
the sphygmomanometer measures the subject's blood pressure when the estimated value is outside a predetermined value range (see Figure 2 and col. 9, lines 12-26).  
It is noted Inukai et al. does not specifically teach the plurality of sensors being included in a sensor unit, the sphygmomanometer being mounted on the subject by application of an elastic force, without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being more than 60 mmHg and less than or equal to 80 mmHg, or the processor is configured to determine a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the processor prompted the subject for measurement of blood pressure. 
However, Im teaches a sensor unit (400) including a plurality of sensors (410, 420) that each detects a plurality of pulse waves of a subject, respectively, the sphygmomanometer being mounted on the subject by application of an elastic force, 
Kinast et al. teaches the processor is configured to determine a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the processor prompted the subject for measurement of blood pressure (see Figures 14A-14B and col. 2, line 54-col. 3, line 3, col. 24, lines 23-37, and col. 28, line 58-col. 29, line 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sphygmomanometer of Inukai et al. to include the plurality of sensors being included in a sensor unit, the sphygmomanometer being mounted on the subject by application of an elastic force, without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being less than or equal to 80 mmHg, as disclosed in Im, so as to detect the pulses while maintaining a determined optimal pressure (see Im: [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Inukai et al. to include the processor determining a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the processor prompted the subject for measurement of blood pressure, as disclosed in Kinast et al., so as to reduce the occurrence of unnecessary blood pressure cuff measurements and/or false alarms when the 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the predetermined pressure of Inukai et al. and Im to be more than 60 mmHg and less than or equal to 80 mmHg, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Inukai et al. discloses a blood pressure estimation system, comprising: 
a sphygmomanometer (10); and 
a blood pressure estimation apparatus, wherein the blood pressure estimation apparatus comprises: 
a plurality of sensors (10, 20) that each detects a plurality of pulse waves of a subject (see col. 3, line 58-col. 4, line 6 and col. 8, lines 27-44); and 
a processor that 
acquires a measured value of the subject's blood pressure from the sphygmomanometer (see Figures 2-3 and col. 7, lines 31-45), 
calculates a pulse wave velocity based on the plurality of pulse waves (see Figure 2 and col. 5, lines 56-67 and col. 8, lines 27-44), and 
decides a relation between the measured value and the pulse wave velocity (see Figures 2-3 and col. 8, lines 45-65, col. 9, lines 56-62), wherein 

the sphygmomanometer measures the subject's blood pressure before the estimated value of the subject's blood pressure is calculated (see col. 5, lines 56-67 and col. 9, lines 45-49 and lines 56-62).  
It is noted Inukai et al. does not specifically teach the plurality of sensors being included in a sensor unit, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being more than 60 mmHg and less than or equal to 80 mmHg, or the processor is configured to determine a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the processor prompted the subject for measurement of blood pressure. 
However, Im teaches a sensor unit (400) including a plurality of sensors (410, 420) that each detects a plurality of pulse waves of a subject, respectively, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being less than or equal to 80 mmHg (see Figures 4A-C and [0017], [0042], [0048], and [0051]).
Kinast et al. teaches the processor is configured to determine a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the processor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inukai et al. to include the plurality of sensors being included in a sensor unit, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being less than or equal to 80 mmHg, as disclosed in Im, so as to detect the pulses while maintaining a determined optimal pressure (see Im: [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Inukai et al. to include the processor determining a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the processor prompted the subject for measurement of blood pressure, as disclosed in Kinast et al., so as to reduce the occurrence of unnecessary blood pressure cuff measurements and/or false alarms when the estimated blood pressure vales have not changed substantially (see Kinast et al.: col. 2, line 64-col. 3, line 3 and col. 4, lines 16-18).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the predetermined pressure of Inukai et al. and Im to be more than 60 mmHg and less than or equal to 80 mmHg, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

detecting a plurality of pulse waves of a subject (see col. 3, line 58-col. 4, line 6 and col. 8, lines 27-44); 
acquiring a measured value of the subject's blood pressure from a sphygmomanometer (10) (see Figures 2-3 and col. 7, lines 31-45); 
calculating a pulse wave velocity based on the plurality of pulse waves (see Figure 2 and col. 5, lines 56-67 and col. 8, lines 27-44); 
deciding a relation between the measured value and the pulse wave velocity (see Figures 2-3 and col. 8, lines 45-65, col. 9, lines 56-62); and 
calculating an estimated value of the subject's blood pressure continuously, based on the relation and the pulse wave velocity after finishing acquiring the measured value (see Figures 2-3 and col. 8, lines 45-65, col. 9, line 56-col. 10, line 22), and 
the sphygmomanometer measures the subject's blood pressure before the estimated value of the subject's blood pressure is calculated (see col. 5, lines 56-67 and col. 9, lines 45-49 and lines 56-62).
It is noted Inukai et al. does not specifically teach the plurality of sensors being included in a sensor unit, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being more than 60 mmHg and less than or equal to 80 mmHg, or the blood pressure estimation method further comprises determining a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s 
However, Im teaches a sensor unit (400) including a plurality of sensors (410, 420) that each detects a plurality of pulse waves of a subject, respectively, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being less than or equal to 80 mmHg (see Figures 4A-C and [0017], [0042], [0048], and [0051]).
Kinast et al. teaches determining a relation between the measured value of the subject’s blood pressure and the pulse wave velocity by using the measured value of the subject’s blood pressure acquired after the subject was prompted for measurement of blood pressure (see Figures 14A-14B and col. 2, line 54-col. 3, line 3, col. 24, lines 23-37, and col. 28, line 58-col. 29, line 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Inukai et al. to include the plurality of sensors being included in a sensor unit, the sensor unit being mounted on the subject by application of an elastic force without applying, to the subject, pressure that is greater than a predetermined pressure, the predetermined pressure being less than or equal to 80 mmHg, as disclosed in Im, so as to detect the pulses while maintaining a determined optimal pressure (see Im: [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Inukai et al. to include determining a relation between the measured value of the subject’s blood pressure and 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the predetermined pressure of Inukai et al. and Im to be more than 60 mmHg and less than or equal to 80 mmHg, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection in view of Pfeiffer et al. as outlined above.
Similarly, Applicant’s arguments with respect to claims 5 and 8-9 are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection in view of Kinast et al. as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791